Citation Nr: 1136433	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.  

2.  Entitlement to an initial rating greater than 30 percent for bilateral hearing loss.  

3.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to October 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in April 2011.  The hearing transcript has been associated with the claims file.

The issue of service connection for a right wrist disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2011 private physician's statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claim for service connection.  During the April 2011 hearing, the Veteran reported recent private treatment for his respiratory symptoms.  He subsequently submitted records associated with the treatment provider, but the provided records are not treatment records and do not contain any relevant information.  Because the treatment records are potentially relevant, they should be requested.  Furthermore, based on the evidence of in-service respiratory symptoms and the Veteran's competent history of symptoms since service, a VA examination should be conducted to determine whether the Veteran has a respiratory disorder which onset in or is causally related to service.  See 
38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim for increased initial rating.  At his April 2011 hearing, the Veteran (and his spouse) testified that his hearing acuity had worsened since the VA examination in October 2007.  The Board acknowledges that the record includes audiometric findings dating in July 2010.  These findings are not adequate for rating purposes, however:  the examiner did not use the Maryland CNC word list test, as required by 38 C.F.R. § 4.85(a).  Thus, the Board finds a contemporaneous examination is required to determine the severity of the hearing loss.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Additionally, a review of the record suggests that there is outstanding evidence:  an August 2008 VA treatment record indicates that audiometric evaluation was performed but the record does not reveal the specific puretone thresholds or speech recognition testing results.  The audiometric results should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, further development is needed on the claim of entitlement to a TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied ,and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The evidence indicates that the Veteran stopped working in approximately June 2008, and he has indicated that he stopped working because of his service-connected hearing loss.  See the April 2011 hearing transcript.  Thus, the Board finds that the Veteran has made a valid claim for a TDIU and, as the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded for consideration.  Furthermore, an opinion as to whether the service-connected hearing loss and tinnitus precludes the Veteran from obtaining or retaining gainful employment.  This opinion should be obtained.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice satisfying the duty to notify provisions with respect to his claim of entitlement to a TDIU.  The Veteran should be asked to provide all relevant information concerning his employment history.  

2.  Obtain all outstanding, relevant VA treatment records, notably those dating after January 26, 2010, and the August 2008 audiogram.  If the August 2008 audiogram in not available, notify the Veteran of that fact.   

3.  Ask the Veteran to identify all non-VA medical care providers who provided evaluation or treatment for his hearing loss or respiratory symptoms.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  In that regard, ask the Veteran to submit a VA Form 4142 for the records associated with his Urgent Care treatment as reported during the April 2011 hearing.  If any records are not available, so inform the Veteran. 

4.  Schedule the Veteran for a VA audiological examination to determine the extent and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and all indicated studies should be performed. The Maryland CNC word list should be used.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The examiner is also requested to state whether the Veteran's hearing loss and tinnitus prevent the Veteran from obtaining or retaining gainful employment.  An explanation should be provided for any opinion expressed.  

5.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

